DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., Pub. No.: US2019/0250891 A1.
Regarding claim 1, Kumar discloses A system for associating digital content to hand drawn codes (Fig. 1, par. 0058; a simplified high level diagram of an example of a system 100 for generating (i.e., associating) a graphic user interface (GUI) model (i.e., digital content) for a GUI based upon design information (i.e., hand drawn codes) for the GUI.) comprised of the following part: a) a software application for capturing images and selecting digital content for the association on a mobile device (par. 0061; GUI screen images 104 may include an image that is a photograph captured using an image capture device such as a camera, and GUI screen images 104 may also include images generated using software applications capable of creating or editing (i.e., by selecting) images such as other applications (i.e., digital content for association).).

Regarding claim 2, Kumar discloses all the limitations in claim 1.  Kumar also discloses wherein the Al algorithms learn hand drawn images and associates said images with digital content (par. 0024;  the machine learning-based classifier may include an image histogram-based nonlinear support vector machine classifier or an artificial neural network-based classifier.).

Regarding claim 3, Kumar discloses all the limitations in claim 1.  Kumar also discloses wherein the capturing of images being performed with the camera on a user's existing mobile device (par. 0061; GUI screen images 104 may include an image that is a photograph captured using an image capture device such as a camera.).

Regarding claim 4, Kumar discloses A method for associating hand drawings with digital content (Fig. 4, par. 0112; a simplified flowchart 400 depicting high-level processing performed for generating a GUI model (i.e., hand drawings) and/or one or more implementations of a GUI (i.e., associated digital content) using a machine learning-based classifier.), the method includes the following steps: a) creating a hand drawing (par. 0060; GUI screen images 104 (i.e., hand drawing) may be generated (i.e., created) using a computer aided design tool.); b) capturing the hand drawing using the mobile device (par. 0061; GUI screen images 104 may include an image (i.e., hand drawing) that is a photograph captured using an image capture device such as a camera (i.e., camera attached to client device 108).); c) learning the hand drawing image captured with the mobile device (par. 0024; the machine learning-based classifier may include an image histogram-based nonlinear support vector machine classifier or an artificial neural network-based classifier.); d) associating digital content with the hand draw image (par. 0024; a new UI component type (i.e., digital content) to be associated with the first UI component (i.e., hand draw image) instead of the UI component type specified for the first UI component in the GUI model.); and e) retrieving associated digital content (par. 0175; retrieval of data (i.e., associated digital content) to and from the database in response to SQL-formatted commands.).

Regarding claim 5, Kumar discloses all the limitations in claim 4.  Kumar also discloses wherein the user generating the hand drawing (par. 0008; A GUI model (i.e., hand drawing) may then be generated for the GUI.).

Regarding claim 6, Kumar discloses all the limitations in claim 4.  Kumar also discloses wherein the capturing the drawing image is performed using the existing camera on the mobile device (par. 0061; GUI screen images 104 may include an image that is a photograph captured using an image capture device such as a camera.).

Regarding claim 7, Kumar discloses all the limitations in claim 4.  Kumar also discloses wherein the learning the hand drawing image captured in the digital camera is performed using Al (par. 0024;  the machine learning-based classifier may include an image histogram-based nonlinear support vector machine classifier or an artificial neural network-based classifier.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649